DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
Claim Status and formal Matters
This action is in response to papers filed 8/10/2021.
Claims 6, 32-35, 39-40, 48-52 are pending.  
Applicant’s election of group 5, claims 6 and 23 and the combination set forth in xii) of LY6K, MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12, and CEP55 in the reply filed on 6/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 43 is withdrawn as directed to a non-elected species.
Claims 1-2, 7, 20-22, 24-26, 28-36, 43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no without traverse in the reply filed on 6/2/2020.
Claims 6, 35, 39-40, 48-52 are being examined. 
The objection to the drawings has been withdrawn in view of the replacement drawings.
The objection to the claims has been withdrawn in view of the amendment.
The improper Markush rejection has been withdrawn in view of the amendment of the independent claim to no longer recite a Markus group as it requires the recited genes.
The previous 112 rejections have been withdrawn in view of the amendment.
The previous 101 rejection has been withdrawn in view of the amendment of the independent claim to no longer recite a judicial exception.
Priority
The instant application was filed 11/22/2018 is a national stage entry of PCT/IL2017/050575 with an international filing date: 05/23/2017 and claims priority from provisional application 62340449, filed 05/23/2016 and provisional application 62445286, filed 01/12/2017.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 has been amended to recite, “oral cavity.”  The specification does not provide antecedent basis for this limitation.
Response to Arguments

Claim Objections
Claims 6, 35, 39-40, 48-52are objected to because of the following informalities:  
Claim 6 has been amended to recite, “extracting mRNA from said biological sample and measuring mRNA values corresponding to said CTAs, or measuring protein levels of said CTAs using antibodies.”  This language is not concise as you cannot extract mRNA from a sample and measure protein levels.
 Appropriate correction is required.
	Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  6, 32-35, 39-40, 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (Oncotarget (2014) volume 5, pages 587-598), Rivera (Oncology 
Further the claims encompass any biological sample from an oral cavity.
The prior art as exemplified below demonstrate that CTAs, including the elected combination, were known to be upregulated in epithelial cancers.  The art demonstrates epithelial cancers encompass oral squamous carcinoma.  The specification and claims provide no specific guidance on what is required of summing the CTA expression.  Thus the broadest reasonable interpretation is any way looking at the expression of a plurality of the CTAs.  Further the art demonstrates methods of detecting gene expression using probes was known.  Thus the instant claims are obvious over the prior art.
Li provides an article on the regulation of genes in epithelial cancers by low doses of azacytididine (AZA)(title).  Li teaches AZA regulates genes including cancer testis antigens(table 1).  Li teaches MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55 are cancer testis antigens differentially regulated in epithelial cancer.  
Li teaches the use of microarrays to detect expression (cell line treatment, page 595) and qRT-PCR.
Rivera teaches, “OSCC is a malignant neoplasm derived from the stratified squamous epithelium of the oral mucosa (10)”(page 7, 2nd column 6 paragraph).
Muller-Richter teaches MAGEA2 and MAGEA6 are expressed in oral squamous cell cancer cell lines (figures 2 and 4). Muller-Richter teaches, “The MAGE-A2 and MAGE-A6 gene products have been reported to bind to p53 (MAGE-A2 and MAGE-A6) st column top).
Ambatipudi teaches, “Of all genes on chromosomal region 8q24, LY6K showed the highest overexpression (logFC ¼ 2.3) irrespective of the copy number change which was apparent from the homogeneous overexpression in the samples with or without 8q24 gain (logFC ¼ 0.54, P ¼ 0.19).” Ambatipudi teaches use of oral tumor samples page 162, 1st column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect and sum expression of cancer testis antigens including LY6K,  MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55 in oral cavity samples of subjects having or suspected of having squamous cell carcinoma and compare to reference values.  The artisan would be motivated to determine if the recited cancer testis antigens have altered  expression in oral squamous cell carcinoma as suggested by the prior art to provide a molecular profile to better characterize the oral squamous cell carcinoma of the patient.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known genes in known samples.
st column).  Thus Li teaches reverse transcribing and amplifying cDNA molecules to determine the amount of the cDNA.
With regards to claim 48, Li teaches the use of Taqman probes in qRT-PCR.
With regards to claim 49-50, Ambatipudi  teaches the use of tumor and normal tissues. Rivera teaches, “Genetic and epigenetic alterations in OSCC fead to changes
that include reduced expression or overexpression of proteins.”(page 8, 2nd column top). 
The specification and claims provide no specific guidance or basis for what is required of sum expression profile.  The broadest reasonable interpretation is adding or analyzing the expression of the CTAs as a group.  To the extent the claims require summing the CTA expression values, the prior art demonstrates that CTA were known markers of cancer cells in epithelial cancers which encompass oral squamous cell carcinoma.  Thus it is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine expression values of genes (CTAs) known to be upregulated in epithelial cancer which encompass oral squamous cell carcinoma.  The artisan would be motivated to provide an index of gene expression values of gene known to be differentially regulated in cancer to provide a single value instead of 9 separate values.  The artisan would have a reasonable expectation of success as the artisan is merely combining expression level of known genes implicated in epithelial cancer of which oral squamous cell carcinoma, is a species.
With regards to claim 51-52, Ambatipudi teaches microarrays were used and raw data was normalized and quality filtered (data pre-processing).  Ambatipudi teaches 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to use stored data of healthy subjects to provide an index of sum of expression values of CTA genes known to be upregulated in epithelial cancer  to compare to data including a from oral cancer subjects.  The artisan would be motivated to determine index of sum of expression values of CTA genes in the oral cancer subjects is upregulated or down regulated relative to stored index of sum of expression values of CTA genes of healthy subjects.  The artisan would have a reasonable expectation of success as Ambatipudi demonstrates storing gene expression data was known and routine at the time the claims were filed.
Response to Arguments
The response begins traversing the rejection by asserting the teachings of Li are not to oral squamous cell carcinoma.  This argument has been thoroughly reviewed but is not considered persuasive as Li demonstrates that CTAs where known to be regulated in epithelial cells, while Rivera teaches oral squamous cell carcinoma is a type of epithelial cancer.
The response further asserts that Li teaches away by the use of AZA.  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2123 states:
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Li does not discourage, criticize or discredit investigation of expression of CTA in oral cavity samples.
The response concedes that Muller-Richter teaches expression of MAGE-A antigens.  The response asserts Muller-Richter on page 8 left column 3rd paragraph teaches MAGEA4 is inconclusive.  This argument has been thoroughly reviewed but is not considered persuasive as Muller-Richter does not indicate it is inconclusive, but only over expressed in a single cell line.   However the claims are to a sum and the art of record suggest LY6K and MAGEA6 are overexpressed.  
Thus the rejection is maintained.  
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634